t c memo united_states tax_court rex d francis petitioner v commissioner of internal revenue respondent docket no filed date rex d francis pro_se luanne s dimauro for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for most of the deficiency resulted from petitioner’s failure to report on his return unemployment_compensation reported to the internal_revenue_service irs by the connecticut department of labor the issue for decision is whether petitioner is liable for the deficiency despite his contention that he did not receive all of the unemployment_compensation to which he was entitled unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background none of the facts have been stipulated and the evidence consists entirely of petitioner’s testimony and the admissions in his petition petitioner resided in connecticut at the time he filed his petition petitioner was unemployed for part of and received unemployment_compensation that he failed to report on his federal tax_return some of the unemployment_compensation to which he was entitled was offset by amounts owed to the connecticut department of labor for prior debts and the connecticut department of labor reported some of the compensation to the irs according to respondent the deficiency determined included dollar_figure representing weeks of unemployment_compensation at dollar_figure per week reported by the state of connecticut to the irs and another undisputed income item petitioner asserts that he was entitled to unemployment_compensation for weeks at dollar_figure per week or a total of dollar_figure less offsets for a debt that he owed the state of connecticut and for federal and state income taxes he argues that he did not receive the correct net amount of unemployment benefits discussion because petitioner refused to stipulate any exhibits and various evidentiary objections were sustained the record is too sparse for meaningful findings_of_fact respondent asserts that the absence of admissible records is due to late breakdown of settlement negotiations with petitioner’s counsel who prepared the petition and negotiated a settlement but withdrew at the calendar call shortly before trial petitioner consented to counsel’s withdrawal and both parties agreed to go forward the petition is internally inconsistent about unemployment_compensation that petitioner received the petition alleges that petitioner was unemployed for part of and received unemployment_compensation during the period in which he was unemployed acknowledges that unemployment_compensation is taxable alleges that petitioner never actually received unemployment_compensation and asks the court to determine that he did not receive any unemployment_compensation in from his testimony it appears that petitioner is disputing amounts not paid to him by the connecticut department of labor but his testimony is unclear as to whether nonpayment is attributable to offsets or suspension of his benefits although it is certainly not apparent from the record what occurred if petitioner’s unemployment_compensation was withheld or diverted to pay his debts he is still taxable on it see eg doose v commissioner tcmemo_2010_18 chambers v commissioner tcmemo_2000_218 and cases cited therein affd 17_fedappx_688 9th cir petitioner acknowledges his understanding of this general_rule his argument is that he was entitled to receive from the connecticut department of labor more than amounts properly withheld or diverted and more than the amounts reported to the irs by the state the only thing clear from the record is that petitioner’s claims do not fall within the court’s jurisdiction he wants an explanation of where did the dollar_figure go he indicates that he has tried unsuccessfully to get that information elsewhere with his refusal to stipulate relevant facts and documents and the inconsistencies in his petition and his testimony we are unable even to speculate about the answer to his question this court has limited jurisdiction which does not include authority to resolve disputes between a taxpayer and federal or state authorities arising in other contexts and only remotely relevant to the determination_of_a_deficiency that is before us see eg kindred v commissioner tcmemo_2010_107 hackworth v commissioner tcmemo_2004_173 in this case our limited jurisdiction is to determine whether petitioner has shown any error in the notice_of_deficiency he has the burden of showing error and he has not done so see generally sec_6201 rule a for the foregoing reasons decision will be entered for respondent
